DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.              Any rejection from the previous office action, which is not restated here, is withdrawn.
Status of the claims
Claims 1, 3-19, 21, 24, 26 and 34-36 were pending. Claim 36 has now been cancelled.  Claims 1, 3, 5 have now been amended. Claims 21, 24, 26 are withdrawn. Claims 1, 3-19, 34-35 remain pending and are presented for examination on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junkes et al. (“Junkes”, cited in the IDS dated 6/11/2021).
The claims have been amended to a cyclic peptide comprising at least one beta-hairpin turn creating moiety and a cell-penetrating peptide moiety, wherein the beta-hairpin turn creating moiety comprises i -D-Pro-L-Pro-; -L-Pro-D-Pro-, an intramolecular disulfide bond, an amino acid sequence comprising an achiral a-aminoisobutyric acid residue in combination with either a D-a-amino acid residue or an achiral a-amino acid residue, an azobenzene residue, and or a sequence comprising a plurality of tryptophan residues, and wherein the cell-penetrating peptide moiety comprises at least two arginines, at least two amino acids having a hydrophobic side chain, and at least one D amino acid in addition to D-Pro when D-Pro is present, or D-α-amino acid residue when D-α-amino acid residue is present. 
Junkes teaches cyclic R, W rich peptides with variation in amino acid sequences and sizes from 5 to 12 residues (e.g., abstract).
See, e.g., Table 1

    PNG
    media_image1.png
    342
    753
    media_image1.png
    Greyscale

For example, cyclo-(RRRRRWFWFWF) reads upon a cyclic peptide comprising at least one beta-hairpin turn creating moiety which comprises a sequence comprising a plurality of tryptophan residues (WFW), and a cell penetrating peptide moiety comprising at least two arginines (RRRRR), at least two amino acids having a hydrophobic side chain (WF), and at least one D amino acid in addition to D-Pro when D-Pro is present or D-alpha amino acid residue when D-alpha amino acid residue is present (in this case it is not present) and thus reads upon the instant claim 1. Further, in the case that the beta-hairpin is drawn to a plurality of tryptophan residues and the cell penetrating peptide moiety is a D-alpha amino acid residue when D-alpha amino acid residue is present, then cyclo (rrrwww) meets such limitations and the limitation of claim 3 wherein SEQ ID NO: 67, 69-79, 172-181 are drawn to Xaa = d-amino acid and thus met by r. The limitation of claim 4 “wherein the beta-hairpin turn creating moeity is located 
Therefore the reference is deemed to anticipate the instant claims above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27- 34, 69 of copending Application No. 16/348,706. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of application '706 comprise overlapping subject matter. The embodiments of claim 18 of US '706 comprise a SS bond which reads upon a beta hairpin turn forming moiety and the amino acids of the rings can comprise, as in instant claims 27-34, 69, e.g., Arg, Arg, Arg, which read upon a cyclic peptide comprising a beta-hairpin turn creating moiety (intramolecular disulfide bond) and a CPP comprising, e.g., consecutive at least 2 consecutive arginines, at least 2 amino acids having a hydrophobic chain, i.e., D-phenylalanine and L-naphtylalanine which have hydrophobic residues and D-alpha-amino acid when D-alpha-amino acid residue is present, i.e., D-arginine is also present (e.g., claim 32). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim objections
Claims 5-19, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 06/2021